          Case 1:20-cr-00132-PAC Document 25
                                          24 Filed 06/26/20
                                                   06/25/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                                              6-26-2020
                                                     June 25, 2020            The July 1 conference is adjourned
                                                                              to August 11, 2020 at 12 noon. Time
BY ECF                                                                        is excluded though August 11 in
The Honorable Paul A. Crotty                                                  light of the health pandemic and to
United States District Judge                                                  allow defense to review discovery.
                                                                              SO ORDERED.
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

                     Re:   United States v. Pulliam et al., 20 Cr. 132 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter on behalf of all parties to jointly
request that the Court adjourn the pretrial conference presently scheduled for July 1, 2020, at
11:00 a.m., to a time convenient to the Court on one of the following dates, which are dates
when all the parties are available:

       Monday, August 10, 2020 – 9:30 a.m. to 5:00 p.m.
       Tuesday, August 11, 2020 – 9:30 a.m. to 5:00 p.m.
       Wednesday, August 12, 2020 – 9:30 a.m. to 5:00 p.m.

       This is the parties’ second request for an adjournment. The parties sought the first
adjournment in light of the advice given by the Centers for Disease Control and Prevention and
other public health authorities to take precautions to reduce the possibility of exposure to COVID-
19. The parties seek this second adjournment to permit sufficient time for the defense to review
discovery, including the extractions of the defendants’ cellphones, which were produced today.

        The Government respectfully requests that time between July 1, 2020 and the rescheduled
pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
         Case 1:20-cr-00132-PAC Document 25
                                         24 Filed 06/26/20
                                                  06/25/20 Page 2 of 2



§ 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion would be in
the interest of justice. The Government understands that defense counsel consent to this request.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                                By:
                                                      Juliana Murray
                                                      Assistant United States Attorney
                                                      (212) 637-2314


cc:    Sean Hecker, Esq. and Annie O’Toole, Esq. (by ECF)
       Esere Onaodowan, Esq. (by ECF)
